Lumpkin, J.
This suit was for money had and received. A trade was made by. the defendant to sell to the plaintiff a tract of land for $1,500. Five hundred dollars was paid in cash, and notes for $1,000 were given. Later a second sale was made by the defendant to the plaintiff of another tract containing ten acres, for $1,100. The plaintiff conveyed in part payment land owned by him at a valuation of $600 (or according to the defendant $400) and gave a note for the balance. Later he and the defendant agreed on a termination of the trade. According to the plaintiff’s evidence, he gave up his bond for title and surrendered the land which he had conveyed to the defendant, while the defendant destroyed the plaintiff’s notes and promised to give him “part of the money” *759which, he had paid. Later the defendant conveyed the land which he had received from the plaintiff to a third party, who appears to have been an innocent purchaser, and who placed improvements on it. Hence there could be no recovery of it, and an agreement to pay plaintiff part of the money was too vague to be enforced. The facts did not authorize a recovery on the basis of money had and received, and, under the evidence most favorable to the plaintiff, there was no error in directing a verdict for the defendant.

Judgment affirmed.


All the Justices concur.